Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 14, 1994, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant worked as a case manager at a facility for the mentally ill. After returning to work following a medical leave of absence, claimant, who was accustomed to working Monday through Friday, refused to comply with his employer’s change in policy requiring all case managers to work at least one day per weekend. Claimant was subsequently terminated. On the record before us, we find substantial evidence supporting the Board’s determination that claimant was terminated for misconduct. Claimant failed to substantiate his claim that working weekends would be detrimental to his health or to establish that his employer refused to accommodate his religious practices. Accordingly, we find no reason to disturb the Board’s decision.
Mikoll, J. P., Crew III, White, Yesawich Jr. and Peters, JJ., concur. Ordered that the decision is affirmed, without costs.